DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is responsive to the RCE filed on 08/30/2021.
Claims 1-24, 26-27 are pending.

Response to Amendment

Applicant has amended independent claims 1, 11, 18, 23 and dependent claims 2, 7, 10, 12 to include new/old limitations in a form not previously presented necessitating new search and considerations.  New claims 26-27 have been added and claim 25 have been cancelled by the Applicant.

Claim Objections

Claim 26 is objected to because of the following informalities:  
-- non-UPS compatible resource -- should be -- non-UPS compatible computing resource -- in claim 26.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-24, 26-27 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

The following claim language is not clearly understood:
Claim 1 recites “manner of execution”. It is unclear what is being referred by manner of execution.
Claim 5 recites “failure of power source of the first non-USP compatible computing resource” and later recites” reduce power supplied to the first non-UPS compatible computing resource”. It is unclear if the power source is failed or reduced or failed and power from other sources are reduced.
Claim 11 recites configuration comprising one or more threshold temperature, performance criteria and associated actions. It is unclear if the temperature, performance and associated actions are referring to the temperature/performance and associated actions of the computing resources or the power supply. Similar deficiency exist in claim 18.
Claim 18 recites “causing execution of the second workload… based on indication…second workload to be executed” without clearly reciting if 
Claim 18 recites “receive a workload identified for executing using a UPS compatible computing resource”. It is unclear if the received workload identified for executing using a UPS compliant resource is executed or non-executed.
Claim 26 recites “based on reduction in power supplied to an edge server, allocate at least one workload” and later recites “wherein the at least one workload allocated for execution on a non-UPS compatible resource has an associated indication …that workload is to be executed by a non-UPS compatible resource”. It is unclear if there is any relationship between the edge server and the workload allocation. It is also unclear if the allocation is based on reduction in power to the edge server or based on the indication of using non-UPS source or both. Claim 26 doesn’t clearly indicate that at least one workload has indication for execution using UPS resource.
Dependent claims are also rejected due to their dependency on the rejected independent claims 1, 11, 18, 23 and 26.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more or integrating into practical application.  

Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 23-25 are determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity.

Step 1: Statutory category? 
	Claim 26 - Yes
Step 2A prong 1: Recites a judicial exception? - Yes
	“allocate at least one workload …UPS compatible computing resource and allocate at least one workload …on a non-UPS compatible resource, wherein at least one workload ….has an associated indication …to be executed by a non-UPS compatible resource” (i.e. observation - comparison: comparison of association and allocation).
Step 2A prong 2: Integrate judicial exception into practical application? - No
	Additional claim elements: non-transitory computer readable medium, processor, output a result of execution of the at least one workload i.e. non-inventive 
Step 2B: Amount to significantly more than judicial exception? - No


First, claim 26 is a non-transitory medium passes the step 1 (Step 1 - Yes). Thus, the analysis moves to step 2A of the two-prong inquiry of Mayo/Alice two-part framework.
Claim 26 recites “allocate at least one workload …UPS compatible computing resource and allocate at least one workload …on a non-UPS compatible resource, wherein at least one workload ….has an associated indication …to be executed by a non-UPS compatible resource”, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, claim limitations of allocating workload based on associated indication, essentially involves observation, and comparison/evaluation (i.e. if the workload is identified as UPS or non-UPS compatible and then allocating resource according) and can be performed manually in the human mind or using pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Revised Step 2A PRONG ONE -Yes). 

Mayo/Alice two-part framework.

The claim doesn’t include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional claim elements are generic computing method/components and are examples of insignificant pre/post-solution activity and are merely linking the abstract idea to a particular technological environment and are not sufficient to amount to significantly more than the judicial exception. The claim 26 is not patent eligible.

		Therefore, the claim 26 is rejected under 35 U.S.C. 101 as being directed to judicial exception without integrating into practical application or significantly more.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-22, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Fung (US Pub. No. 2009/0144568 A1) in view of Hong et al. (US Pub. No. 2020/0041972 A1, hereafter Hong) and further in view of Lam (US Pub. No. 2005/0111151 A1, hereafter Lam).
Hong and Lam were cited in the last office action.


Highlighted claim elements are missing from the respective cited prior arts.

As per claim 1, Fung teaches the invention substantially as claimed including a power and workload manager apparatus comprising ([0002] [0012] control mechanism for managing power consumption and workload [0037] fig 1 server system 50 management module MM 53 [0038] load balancer 61): 
at least two computing resource comprising at least one uninterruptible power supply form (UPS) compatible computing resource ([0037] server, processor, memory, storage device, hard disk, MM, SM [0099] power supply, battery [0225] battery and AC- powered operation, CPU) and at least one non-uninterruptible power supply form (non-UPS) compatible computing resource ([0037] server, processor, memory, storage device, hard disk, MM, SM [0099] power supply, line voltage from electrical utility [0225] AC-line powered, CPU), wherein a UPS compliant computing resource is compatible with uninterruptible power supply aspects of Network Equipment- Building System (NEBS) level 3 ([0037] server, processor, memory, storage device, hard disk, MM, SM [0099] power supply, battery [0225] battery and AC- powered operation, CPU ); and 
at least one processor communicatively coupled to the at least one computing resource, the at least one processor to ([0037] fig. 1 SM, processor/CPU, MM, memory, storage, hard disk [0038] coupled together, share gigabit uplink): 
receive a workload for execution using a non-UPS compatible computing resource based on an indication provided by a requester of performance of the received workload that requests that the workload be executed using a non-UPS compatible computing resource ([0038] power management, content/data, served, remote clients [0044] number of requests, [0045] load, type of function, QoS [0046] load, pages per seconds [0046] tasks, load, QOS, performed, energy saving mode, maintaining QOS while minimizing power consumption, equipment, power saving/standby modes [0092] sense, task, server, predetermined rules or policy to serve data/content [0193] tasks, specified limits or quality of service parameter [0329] task performance requirements); 
receive a configuration for the workload, wherein the configuration for the workload is to indicate a manner of execution of the workload based on a power source failure, wherein the configuration comprises performance criteria and associated actions ([0044] load, quality of service, reconfigure, in real time, response, conditions, encountered and predetermined adaptive rules, number of email/webpage requests [0329] task performance requirements [0038] power management, content/data., served, remote clients [0045] load, type of function, QoS [0046] load, pages per seconds [0046] tasks, load, QOS, performed, energy saving mode, maintaining QOS while minimizing power consumption, equipment, power saving/standby modes [0054] failure, redundancy, maintain service availability [0062] hot spares, node failure [0082] circuit protection, undesired electrical component failure [0084] multiple redundant hot-swappable modules, redundancy [0085] ); 
cause execution of the workload using a first non-UPS compatible computing resource based on the indication that the workload is to be executed using a non-UPS compatible computing resource ([0035] CPU loading and computation processing over multiplicity of processors [0038] power management, content/data., served, remote clients [0044] number of requests, [0045] load, type of function, QoS [0046] load, pages per seconds [0046] tasks, load, QOS, performed, energy saving mode, maintaining QOS while minimizing power consumption, equipment, power saving/standby modes [0092] sense, task, server, predetermined rules or policy to serve data/content [0193] tasks, specified limits or quality of service parameter [0329] task performance requirements); and 
provide a result from the execution of the workload ([0314] outputting selected portions of the data upon request [0044] number of requests).

Fung doesn’t specifically teach wherein resource is compatible with aspects of Network Equipment- Building System (NEBS) level 3, that the workload be executed using a non-UPS compatible computing resource, configuration to indicate a manner of execution.

Hong, however, teaches that the workload be executed using a non-UPS compatible computing resource ([0072] fig. 3 receive task execution request signal S100 match task to group S200 match, task, group of task, can be postponed, suspended, does not require an always-on power supply), configuration for the workload is to indicate a manner of execution ([0047] tasks, can be postponed, can be suspended [0075]-[0078]).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Fung with the teachings of Hong of receiving task signal and matching task to task group with energy consumed for performing the task that can be suspended and doesn’t require continuous power supply, tasks that can be postponed/ suspended, energy consumption, duration for the task execution to improve efficiency and allow receiving workload based on an indication that the workload is to be executed using a non-UPS compatible computing resource and configuration  for the workload to indicate manner of execution to the method of Fung as in the instant invention. The combination of analogous arts (Fung [0002] Hong [0001]) would have been obvious because applying known method of receiving task to be executed indicating that task doesn’t require continuous power supply and can be suspended/postponed as taught by Hong to the known method of dynamic power and load management of the requests as taught by Fung to yield predictable result of receiving workload for execution based on an indication that the workload is to be executed using a non-UPS compatible computing resource and manner of execution with reasonable amount of success and improved efficiency (Fung [0011] [0013] Hong [0007] [0008]).

Fung and Hong, in combination, do not specifically teach resource is compatible with aspects of Network Equipment- Building System (NEBS) level 3.

Lam, however, teaches UPS compliant computing resource is compatible with uninterruptible power supply aspects of Network Equipment-Building System (NEBS) level 3 or equivalents ([0016] 14U shelf, network equipment building system NEBS level3 and ETSI standard).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Fung and Hong with the teachings of Lam of 14U shelf designed to NEBS level 3 to improve efficiency and allow UPS compliant computing resource is compatible with uninterruptible power supply aspects of Network Equipment-Building System (NEBS) level 3 to the method of Fung and Hong as in the instant invention. The combination of analogous arts (Fung [0002] Hong [0001] Lam [0001]) would have been obvious because applying known method of applying 14U shelf designed to NEBS level 3 as taught by Lam  to the known method of power requirement of resource for executing jobs as taught by Fung and Hong to yield predictable result of resource compatible with uninterruptible power supply aspects of Network Equipment-Building System (NEBS) level 3, with reasonable amount of success and improved efficiency (Fung [0011] [0013] Hong [0007] [0008] Lam [0001] [0016] ).



As per claim 2, Fung teaches in response to a failure of a power source to the first non-UPS compatible computing resource ([0054] failure, critical node [0055] nodes, backup, assume responsibility, event of failure [0082] undesired electrical component failure [0152] failure condition, power supply module), the at least one processor is to provide one or more of ([0008] server, processor): 
a performance indicator or temperature of the first non-UPS compatible computing resource ([0139] excessive temperature, failure detected, alerts are sent [0140] failure condition detected, alert sent via email/SNMP [0152] failure detected, power supply module, alert or other information bearing message [0074] temperature, monitored [0119] CPU temperature, communicates, power management unit) and 35 
AB2684-USthe performance indicator includes one or more of: 
error rate of the workload ([0197] server modules, dropping packets, insufficient performance capability) or frame rate  generated by the virtual reality (VR) / augmented reality (AR) operations of the workload.  
	


As per claim 3, Fung teaches wherein: in response to a failure of a power source to the first non-UPS compatible computing resource ([0054] failure, critical node [0055] nodes, backup, assume responsibility, event of failure [0082] undesired electrical component failure [0152] failure condition, power supply module) and an error rate of the workload indicating unacceptable performance based on the performance criteria ([0197] server modules, dropping packets, insufficient performance capability), the at least one processor is to cause termination of execution of the workload ([0212] [0213] processing unit, powered off, state maintained).  

As per claim 4, Fung teaches in response to a failure of a power source to the first non-UPS compatible computing resource ([0054] failure, critical node [0055] nodes, backup, assume responsibility, event of failure [0082] undesired electrical component failure [0152] failure condition, power supply module) and an error rate of the workload indicating unacceptable performance based on the performance criteria ([0197] server modules, dropping packets, insufficient performance capability), the at least one processor is to cause migration of the workload to another UPS compatible resource or a non-UPS compatible resource for execution ([0062] node failure, nodes reconfigurable, change in configuration, system self-balancing [0092] load balancer, intelligence to sense the load on each operating server, task servers, policy, power conserving feature, route task, active server ).  

As per claim 5, Fung teaches in response to a failure of power source to the first non-UPS compatible computing resource ([0054] failure, critical node [0055] nodes, backup, assume responsibility, event of failure [0082] undesired electrical component failure [0152] failure condition, power supply module) and an error rate of the workload indicating acceptable performance based on the performance criteria ([0197] server modules, dropping packets, insufficient performance capability [0249] increasing performance so that packets are not dropped i.e. acceptable performance), the at least one processor is to perform an associated action to reduce power supplied to the first non-UPS compatible computing resource ([0104] server, monitored, activity, controlled, reduce power consumption, providing sufficiency on-line capacity [0169] power conservation feature, reduce power operation [0178]). 

As per claim 6, Fung teaches the apparatus of claim 1, wherein the at least one processor is to: 
receive a configuration for the workload based on a failure of a cooling source to the first non-UPS compatible computing resource ([0139] fan failure is detected, system configuration), wherein the configuration for the workload based on a failure of a cooling source to the first non-UPS compatible computing resource comprises temperature threshold ([0139] fan control and monitoring, maintaining internal temperatures at appropriate levels, excessive temperature reading detected), performance criteria ([0106] conserve power, do not compromise performance, maintain at or above minimum targeted performance [0197] dropping packets, insufficient performance capability [0249] performance, operating mode), and associated actions ([0139] fan control and monitoring, excessive temperature reading, fan failure, detected, alerts are sent, email/SNMP, depending on the system configuration).  

As per claim 7, Fung teaches wherein: in response to (i) a failure of a cooling source to the first non-UPS compatible computing resource ([0139] fan failure is detected), (ii) a temperature of the first non-UPS compatible computing resource exceeding the temperature threshold ([0139] excessive temperature reading is detected), and (iii) an error rate of the workload indicating acceptable performance based on the performance criteria ([0197] server modules, dropping packets, insufficient performance capability [0249] increasing performance so that packets are not dropped i.e. acceptable performance), the at least one processor is to perform an associated action to reduce power supplied to the first non-UPS compatible computing resource while the first non- UPS compatible computing resource executes the workload ([0104] server, monitored, activity, controlled, reduce power consumption, providing sufficiency on-line capacity [0169] power conservation feature, reduce power operation [0178] CPU, transition, second mode, consumes less power/energy, lowering cpu voltage / frequency [0179] second mode, active operating mode, CPU is executing instructions and carrying out normal processor functions).  

As per claim 8, Fung teaches wherein a computing resource comprises one or more of (fig 1 rack mounted server 50): 
a processor ([0037] SM, server, processor), graphics processing unit, storage ([0037] SM, server, mass storage), memory ([0037] SM, server, memory), programmable control logic ([0126] control logic), field programmable gate arrays (FPGAs), artificial intelligence inference engines, image processing engine, or hardware- executed processes.  

As per claim 9, Fung teaches apparatus comprising one or more of: a base station, central office, server, rack, or data center (fig 1 SM 54 rack mounted server system 50 [0147] data center).  

As per claim 10, Fung teaches wherein the at least one processor is to: 
identify at least one UPS compatible computing resource ([0037] server, processor, memory, storage device, hard disk, MM, SM, one or more power supply [0099] power supply, receives, electrical power, from battery/line voltage from an electrical utility [0225] battery/AC-line powered, CPU [0336] power supply unit, fail-over protection) and at least one non-UPS compatible computing resource ([0037] server, processor, memory, storage device, hard disk, MM, SM, one or more power supply [0099] power supply, receives, electrical power, from battery/line voltage from an electrical utility [0225] AC-line powered CPU) to a workload requester ([0222] report back to the requestor).

Claim 11 recites a method comprising limitations similar to those of claim 1 and claim 6 including dispatching the workload (Fung: [0328] request, task, distributing tasks, device, based, determined capabilities and requests [0274] request/commands, passed, storage subsystem). Therefore, it is rejected for the same rational.

Claim 12 recites the method of claim 11 with limitations similar to those of claim 2. Therefore, it is rejected for the same rational.
Claim 13 recites the method of claim 11 with limitations similar to those of claim 3. Therefore, it is rejected for the same rational.

Claim 14 recites the method of claim 11 with limitations similar to those of claim 4. Therefore, it is rejected for the same rational.
Claim 15 recites the method of claim 11 with limitations similar to those of claim 5. Therefore, it is rejected for the same rational.
Claim 16 recites the method of claim 11 with limitations similar to those of claim 6. Therefore, it is rejected for the same rational.
Claim 17 recites the method of claim 11 with limitations similar to those of claim 8. Therefore, it is rejected for the same rational.

As per claim 18, Fung teaches the invention substantially as claimed including a power management and resource management system comprising ([0002] managing power consumption, control system for high density multi-server computer system [0012] control mechanism for managing power consumption and workload [0037] fig 1 server system 50 management module MM 53 [0038] load balancer 61): 
a communication interface (fig 1 uplink 60 p0042] fig 4 uplink, downlink, interfaces [0099] network communication card); 
at least one uninterruptible power supply form (UPS) compatible computing resource ([0039] fig 1 power supply fig 2 power supply 56 [0099] power supply, electrical power from either a battery or line voltage, electrical utility [0225] battery powered and AC-power operation), wherein a UPS compliant computing resource is compatible with uninterruptible power supply aspects of Network Equipment-Building System (NEBS) level 3 ([0037] server, processor, memory, storage device, hard disk, MM, SM [0099] power supply, battery [0225] battery and AC- powered operation, CPU); 
at least one non-uninterruptible power supply form (non-UPS) compatible computing resource ([0037] server, processor, memory, storage device, hard disk, MM, SM [0099] power supply, line voltage from electrical utility [0225] AC-line powered, CPU) and 
at least one processor communicatively coupled to the communication interface, the at least one UPS compatible computing resource, and the at least one non-UPS compatible computing resource ([0037] fig. 1 SM, processor/CPU, MM, memory, storage, hard disk [0038] coupled together, share gigabit uplink [0099] power supply, battery/line voltage from electrical utility [0225] battery/AC-line powered or AC-line powered, CPU), the at least one processor to: 
receive a workload identified for execution using a UPS compatible computing resource ([0038] power management, content/data, served, remote clients [0044] number of requests, [0045] load, type of function, QoS [0046] load, pages per seconds [0046] tasks, load, QOS, performed, energy saving mode, maintaining QOS while minimizing power consumption, equipment, power saving/standby modes [0092] sense, task, server, predetermined rules or policy to serve data/content [0193] tasks, specified limits or quality of service parameter [0329] task performance requirements); 
receive a second workload and an indication from a sender of the workload that identifies the second workload is to be executed using a non-UPS Application No.: 16/384,554Examiner: Abu Z GHAFFARIAttorney Docket No.: AB2684-USArt Unit: 21955Attorney Docket No.: AB2684-UScompatible computing resource ([0038] power management, content/data., served, remote clients [0044] number of requests, [0045] load, type of function, QoS [0046] load, pages per seconds [0046] tasks, load, QOS, performed, energy saving mode, maintaining QOS while minimizing power consumption, equipment, power saving/standby modes [0092] sense, task, server, predetermined rules or policy to serve data/content [0193] tasks, specified limits or quality of service parameter [0329] task performance requirements); 
receive a configuration for the second workload based on a power source failure or a cooling source failure ([0152] failure condition, power supply module [0139] excessive temperature reading detected, fan failure detected, system configuration [0044] load, quality of service, reconfigure, in real time, response, conditions, encountered and predetermined adaptive rules [0329] task performance requirements [0038] power management [0045] [0046] tasks, load, QOS, performed, energy saving mode, maintaining QOS while minimizing power consumption, equipment, power saving/standby modes [0054] failure, redundancy, maintain service availability [0062] hot spares, node failure [0082] circuit protection, undesired electrical component failure [0084] multiple redundant hot-swappable modules, redundancy [0085] [0139] excessive temperature reading detected, fan failure detected), wherein the configuration comprises threshold temperature, performance criteria, and associated actions ([0139] excessive temperature reading detected, fan failure detected, system configuration, system alert, SNMP [0197] server modules, dropping packets, insufficient performance capability [0249] increasing performance so that packets are not dropped i.e. acceptable performance); 
cause execution of the second workload using a first non-UPS compatible computing resource based on the indication from the sender of the workload that identifies the second workload is to be executed ([0035] CPU loading and computation processing over multiplicity of processors ([0038] power management, content/data., served, remote clients [0044] number of requests, [0045] load, type of function, QoS [0046] load, pages per seconds [0046] tasks, load, QOS, performed, energy saving mode, maintaining QOS while minimizing power consumption, equipment, power saving/standby modes [0092] sense, task, server, predetermined rules or policy to serve data/content [0193] tasks, specified limits or quality of service parameter [0329] task performance requirements); and 
cause results from the second workload to be transmitted to a workload requester ([0314] outputting selected portions of the data upon request [0044] number of requests). 
Fung do not specifically teach wherein resource is compatible with aspects of Network Equipment-Building System (NEBS) level 3, a workload identified for execution using a UPS compatible computing resource, and a second workload is to be executed using a non-UPS compatible computing resource.

Hong, however, teaches a workload identified for execution using a UPS compatible computing resource ([0072] fig. 3 receive task execution request signal S100 match task to group S200 match, task, group of task, task, cannot be suspended and postponed, does not require an always-on power supply [0047] task, continuously performed, e.g. emergency service, vehicle service, call service), that the workload be executed using a non-UPS compatible computing resource ([0072] fig. 3 receive task execution request signal S100 match task to group S200 match, task, group of task, can be postponed, suspended, does not require an always-on power supply [0047] task such as email, messaging, offline buffering, task, doesn’t require continuous power supply such as processing complex and large data).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Fung with the teachings of Hong of receiving task signal and matching task to task group with energy consumed for performing the task that can’t be suspended or postponed and require continuous power supply or task that can be postponed/suspended and doesn’t require continuous power supply to improve efficiency and allow a workload identified for execution using a UPS compatible computing resource, and a second workload is to be executed using a non-UPS compatible computing resource to the method of Fung as in the instant invention. The combination of analogous arts (Fung [0002] Hong [0001]) would have been obvious because applying known method of receiving task to be executed indicating that task does or doesn’t require continuous power supply and can or can not be suspended/postponed as taught by Hong to the known method of dynamic power and load/resource management of the requests as taught by Fung to yield predictable result of a workload identified for execution using a UPS compatible computing resource, and a second workload is to be executed using a non-UPS compatible computing resource with reasonable amount of success and improved efficiency (Fung [0011] [0013] Hong [0007] [0008]).

Fung and Hong, in combination, do not specifically teach resource is compatible with aspects of Network Equipment- Building System (NEBS) level 3.

Lam, however, teaches UPS compliant computing resource is compatible with uninterruptible power supply aspects of Network Equipment-Building System (NEBS) level 3 or equivalents ([0016] 14U shelf, network equipment building system NEBS level3 and ETSI standard).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Fung and Hong with the teachings of Lam of 14U shelf designed to NEBS level 3 to improve efficiency and allow UPS compliant computing resource is compatible with uninterruptible power supply aspects of Network Equipment-Building System (NEBS) level 3 to the method of Fung and Hong as in the instant invention. The combination of analogous arts (Fung [0002] Hong [0001] Lam [0001]) would have been obvious because applying known method of applying 14U shelf designed to NEBS level 3 as taught by Lam  to the known method of power requirement of resource for executing jobs as taught by Fung and Hong to yield predictable result of resource compatible with uninterruptible power supply aspects of Network Equipment-Building System (NEBS) level 3, with reasonable amount of success and improved efficiency (Fung [0011] [0013] Hong [0007] [0008] Lam [0001] [0016] ).


Claim 19 recites the system of claim 18 with limitations similar to those of claim 3. Therefore, it is rejected for the same rational.


Claim 20 recites the system of claim 18 with limitations similar to those of claim 5. Therefore, it is rejected for the same rational.

Claim 21 recites the system of claim 18 with limitations similar to those of claim 7. Therefore, it is rejected for the same rational.

Claim 22 recites the system of claim 18 with limitations similar to those of claim 8. Therefore, it is rejected for the same rational.


As per claim 26, Fung teaches the invention substantially as claimed including at least one non-transitory computer-readable medium comprising instructions stored thereon, that if executed by one or more processors, cause the one or more processors to ([0310]): 
based on a reduction in power supplied to an edge server ([0034] power consumption reduction [0104] server, controlled, reduce power consumption [0253] servers, reconfigured, specific application, load distribution requirements, power consumption level, first mode-full cpu core voltage and frequency, second mode-reduced CPU voltage and frequency, third mode-CPU lesser CPU voltage/frequency [0099] power supply, battery or line voltage from electrical utility), allocate at least one workload for execution on an uninterruptible power supply form (UPS) compatible computing resource ([0045] node, allocated, load, type of function, desired level  quality of services QOS [0046] adaptive reconfiguration, maintain QOS, minimizing power consumption [0039] fig 1 power supply fig 2 power supply 56 [0099] power supply, electrical power from either a battery or line voltage, electrical utility [0225] battery powered and AC-power operation) and allocate at least one workload for execution on a non-uninterruptible power supply form (non-UPS) compatible resource ([0045] node, allocated, load, type of function, desired level  quality of services QOS [0046] adaptive reconfiguration, maintain QOS, minimizing power consumption 0039] fig 1 power supply fig 2 power supply 56 [0099] power supply, electrical power from either a battery or line voltage, electrical utility [0225] AC-power operation), 
wherein the at least one workload allocated for execution on a non-UPS compatible resource has an associated indication provided by a requester of performance of the workload that the at least one workload is to be executed by a non-UPS compatible resource and ([0038] power management, content/data, served, remote clients [0044] number of requests, [0045] load, type of function, QoS [0046] load, pages per seconds [0046] tasks, load, QOS, performed, energy saving mode, maintaining QOS while minimizing power consumption, equipment, power saving/standby modes [0092] sense, task, server, predetermined rules or policy to serve data/content [0193] tasks, specified limits or quality of service parameter [0329] task performance requirements [0037] server, processor, memory, storage device, hard disk, MM, SM [0099] power supply, line voltage from electrical utility [0225] AC-line powered, CPU),)
output a result of execution of the at least one workload ([0314] outputting selected portions of the data upon request [0044] number of requests). 

Fung doesn’t specifically teach edge server, workload has an associated indication of workload is to be executed by a non-UPS compatible resource.

Hong, however, teaches an edge server ([0004] edge server), workload allocated for execution on a non-UPS compatible resource ([0073] server, perform a task using criterion set for each group S300) has an associated indication of workload is to be executed by a non-UPS compatible resource ([0072] fig. 3 receive task execution request signal S100 match task to group S200 match, task, group of task, can be postponed, suspended, does not require an always-on power supply [0047] task such as email, messaging, offline buffering, task, doesn’t require continuous power supply such as processing complex and large data).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Fung with the teachings of Hong of edge server, workload perform task using set of each group and task matching group of task that can be suspended/postponed and doesn’t require continuous power supply to improve efficiency and allow edge server and a workload identified for execution using a non-UPS compatible computing resource, to the method of Fung as in the instant invention. The combination of analogous arts (Fung [0002] Hong [0001]) would have been obvious because applying known method of edge server, receiving task to be executed indicating that task doesn’t require continuous power supply and can be suspended/postponed as taught by Hong to the known method of dynamic power and load/resource management of the requests as taught by Fung to yield predictable result of a edge server, workload identified for execution using a non-UPS compatible computing resource with reasonable amount of success and improved efficiency (Fung [0011] [0013] Hong [0007] [0008]).



As per claim 27, Fung teaches comprising instructions stored thereon, that if executed by one or more processors, cause the one or more processors to:Application No.: 16/384,554Examiner: Abu Z GHAFFARIAttorney Docket No.: AB2684-USArt Unit: 21957Attorney Docket No.: AB2684-US
modify power supplied to the non-UPS compatible resource based on acceptable performance of the at least one workload executing on the non-UPS compatible resource ([0249] power management, CPU performance level, lowered, reducing CPU clock frequency/voltage, packet start dropping, then increasing performance so that packets are not dropped, server performance, altering the operating mode [0197] dropping packets, insufficient performance capability [0225] battery and/or AC-powered).



Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Fung  in view of Bryant et al. (US Pub. No. 2018/0157563 A1, hereafter Bryant) and further in view of Hong and further in view of Lam, as applied to above claims.
Bryant was cited in the last office action.

As per claim 23, Fung teaches the invention substantially as claimed including a client device comprising (fig 1 client system 70): Application No.: 16/384,554Examiner: Abu Z GHAFFARI Attorney Docket No.: AB2684-USArt Unit: 2195 6Attorney Docket No.: AB2684-US 
a network interface and at least one processor communicatively coupled to the network interface ([0334] network communication circuit, communicating, external client, communication link), the at least one processor to: 
discover at a node an uninterruptible power supply form (UPS) compatible computing resource (fig 1 SM 54 fig 2 power supply 56 [0225] battery powered and AC-line powered, CPU) and non-uninterruptible power supply form (non-UPS) compatible resource (fig 1 SM 54 fig 2 power supply 56 [0225] AC-line powered [0099] power, battery or line voltage from electrical utility, CPU), wherein a UPS compatible computing resource is compatible with uninterruptible power supply aspects of Network Equipment-Building System (NEBS) level 3 (fig 1 SM 54 fig 2 power supply 56 [0225] battery powered and AC-line powered, CPU); 
cause a workload request to be transmitted to the node using the network interface ([0003] service requests [0044] number of email/webpage requests [0095] content requested [0038] content, served, remote clients 70), with an indication associated with the workload request to identify a workload associated with the workload request is to be performed on a non-UPS compatible computing resource ([0038] power management, content/data, served, remote clients [0044] number of requests, [0045] load, type of function, QoS [0046] load, pages per seconds [0046] tasks, load, QOS, performed, energy saving mode, maintaining QOS while minimizing power consumption, equipment, power saving/standby modes [0092] sense, task, server, predetermined rules or policy to serve data/content [0193] tasks, specified limits or quality of service parameter [0329] task performance requirements ); 
cause a configuration for the workload based on a power source failure or a cooling source failure to be transmitted to the node using the network interface ([0139] excessive temperature reading, fan failure detected [0152] failure condition, power supply module [0062] node failure, nodes reconfigurable, change in configuration, system self-balancing [0092] load balancer, intelligence to sense the load on each operating server, task servers, policy, power conserving feature, route task, active server [0093] bi-directional, links, uploading/downloading, data, content), wherein the configuration comprises threshold temperature ([0139] fan control and monitoring, maintaining internal temperatures at appropriate levels, excessive temperature reading detected), performance criteria ([0106] conserve power, do not compromise performance, maintain at or above minimum targeted performance [0197] dropping packets, insufficient performance capability [0249] performance, operating mode), and associated actions ([0139] fan control and monitoring, excessive temperature reading, fan failure, detected, alerts are sent, email/SNMP, depending on the system configuration); and  

receive a result of execution of the workload from the node ([0314] outputting selected portions of the data upon request [0044] number of requests [0334] data/content, served, communication circuit for communicating with an external client).  
Fung doesn’t specifically teach client system comprising at least one processor communicatively coupled to the network interface, the at least one processor to: discover at a node an uninterruptible power supply form (UPS) compatible computing resource, and is compatible with uninterruptible power supply aspects of Network Equipment-Building System (NEBS) level 3, cause a workload request to be transmitted to the node using the network interface, an indication associated with the workload request to identify a workload associated with the workload request is to be performed on a non-UPS compatible computing resource.

Bryant, however, teaches client system comprising at least one processor communicatively coupled to the network interface ([0027] fig. 1 information handling system 100 processors 110 interface 110 119 [0030] LAN devices 175 [0035] primary data center 320), the at least one processor to: 
discover at a node an uninterruptible power supply form (UPS) compatible computing resource ([0035] primary data center 320 power management system 340, receives power related data from power system, primary electric supplier 325 and backup power systems 330, estimates related to the amount of power available [0036] remote data center, analysis of electric supplier, backup power system 380 UPS), and is compatible with uninterruptible power supply aspects of Network Equipment-Building System (NEBS) level 3 ([0035] backup power system 330 [0036] backup power system 380 UPS), cause a workload request to be transmitted to the node using the network interface, an indication associated with the workload request to identify a workload associated with the workload request is to be performed on a non-UPS compatible computing resource ([0034] job migration from a primary data center to a remote data center based on power availability fig 3 320-network 200-360).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the effective filing date of the invention was made to combine the teachings of Fung with the teachings of Bryant of information handling system comprising a processor comprising LAN devices, primary data center receiving power related data for power system, analyzing electric supplier such as backup power system (UPS) and migrating job to the remote data center over the network to improve efficiency and allow client system comprising at least one processor communicatively coupled to the network interface, the at least one processor to discover at a node an uninterruptible power supply form (UPS) compatible computing resource, and is compatible with uninterruptible power supply 3 cause a workload request to be transmitted to the node using the network interface to the method of Fung as in the instant invention. the combination of cited analogous (Fung [0002] Bryant [0002]) prior arts would have been obvious because applying known method of client migrating jobs based on power availability as taught Bryant to the known method of workload allocation based on the demand for UPS or non-UPS power source of Fung to yield predictable result of migrating jobs requiring execution on non-UPS power compliant resource with reasonable expectation of success and improved efficiency (Fung [0011] Bryant [0001]).  
Fung and Bryant, in combination, do not specifically teach an uninterruptible power supply form (UPS) compatible computing resource is compatible with uninterruptible power supply aspects of Network Equipment-Building System (NEBS) level 3, an indication associated with the workload request to identify a workload associated with the workload request is to be performed on a non-UPS compatible computing resource.

Hong, however, teaches an indication associated with the workload request to identify a workload associated with the workload request is to be performed on a non-UPS compatible computing resource ([0072] fig. 3 receive task execution request signal S100, analyze 8-bit traffic class included in a header of the task request match task to group S200 match, task, group of task, can be postponed, suspended, does not require an always-on power supply [0047] task such as email, messaging, offline buffering, task, doesn’t require continuous power supply such as processing complex and large data).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the effective filing date of the invention was made to combine the teachings of Fung and Bryant with the teachings of Hong of task header matching group of task that can be postponed/suspended and doesn’t require continuous power supply to improve efficiency and allow task with indication of non-UPS resource for execution to the method of Fung and Hong as in the instant invention. The combination of cited analogous (Fung [0002] Bryant [0002] Hong [0001]) prior arts would have been obvious because applying known method of indicating task to be executed using non-UPS resource as taught Hong to the known method of workload allocation based on the demand for UPS or non-UPS power source of Fung and Bryant to yield predictable result of task indicating resource for execution being UPS or non-UPS with reasonable expectation of success and improved efficiency (Fung [0011] Bryant [0001] Hong [0007] [0008]).  
Fung, Bryant and Hong, in combination, do not specifically teach an uninterruptible power supply form (UPS) compatible computing resource is compatible with uninterruptible power supply aspects of Network Equipment-Building System (NEBS) level 3.

Lam, however, teaches UPS compliant computing resource is compatible with uninterruptible power supply aspects of Network Equipment-Building System (NEBS) level 3 or equivalents ([0016] 14U shelf, network equipment building system NEBS level3 and ETSI standard).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Fung, Bryant and Hong with the teachings of Lam of 14U shelf designed to NEBS level 3 to improve efficiency and allow UPS compliant computing resource is compatible with uninterruptible power supply aspects of Network Equipment-Building System (NEBS) level 3 to the method of Fung, Bryant and Hong as in the instant invention. The combination of analogous arts (Fung [0002] Bryant [0002] Hong [0001] Lam [0001]) would have been obvious because applying known method of applying 14U shelf designed to NEBS level 3 as taught by Lam  to the known method of power requirement of resource for executing jobs as taught by Fung, Bryant and Hong to yield predictable result of resource compatible with uninterruptible power supply aspects of Network Equipment-Building System (NEBS) level 3, with reasonable amount of success and improved efficiency (Fung [0011] [0013] Bryant [0001] Hong [0007] [0008] Lam [0001] [0016]).


As per claim 24, Fung teaches wherein the at least one processor is to access a performance information concerning the workload from the node ([0104] activity indicator, retrieved, CPU, memory, via NIC [0139] excessive temperature reading or fan failure, alert sent via email/SNMP[0140] failure condition detected, email/SNMP [0038] content/data, served, remote client).  

Response to Arguments

The previous objections to the specification have been withdrawn. 
The previous objections under 35 USC §112 have been withdrawn.  However, some new rejections under 35 USC §112 have been made.
The previous objections under 35 USC §101 have been withdrawn.  However, some new rejections under 35 USC §101 have been made.
Applicant's arguments filed on 08/30/2021 have been fully considered but they are moot in view of new ground of rejection.
Applicant also in Remarks filed on 08/30/2021 argues that Hong fails to teach claim 1’s “receive a workload indicates use of a non-UPS compatible computing resource based on an indication provided by a requester of performance of the received workload that requests that the workload be executed using a non-UPS compatible computing resource…cause execution of the workload using a first non-UPS compatible computing resource based on the indication that the workload is to be executed using a non-UPS computing resource”.
Examiner respectfully disagree. Hong teaches analyzing 8-bit traffic class included in a header of the task execution request signal and matching the task to one or more groups based on packet delay tolerance of one or more pieces of information included in the traffic class and groups including task that can be suspended and doesn’t require an always-on power supply (i.e. non-UPS) ([0047] [0072] fig 3 S200). Therefore, task includes information that indicate if the task belongs to a group that doesn’t require an always-on power supply and task as well as information included in the task is provided by the requester. Therefore, Hong clearly teaches receive a workload indicates use of a non-UPS compatible computing resource based on an indication provided by a requester of performance of the received workload that requests that the workload be executed using a non-UPS compatible computing resource.


Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
James et al. (US Pub. No. 20180004265 A1) teaches datacenter power management system.
Mahindru et al. (US Pub. No. 20180102953 A1) teaches energy consumption as a measure of utilization and work characterization in a system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195